Citation Nr: 9917151	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-48 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for heart disorder.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August to December 1943.

The issues of entitlement to service connection for hearing 
loss and whether new and material evidence had been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a heart disorder are before the Board of 
Veterans' Appeals (Board) from an April 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  The issue of whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for lung disorder is before the Board 
from an October 1997 rating decision.

The Board notes that in January 1997, it remanded the matters 
related to a heart disorder and hearing loss to the RO for 
further development.  Primarily, the Board requested that the 
RO adjudicate the issue as relates to the veteran's service 
connection claim for a heart disorder, in that it had not 
previously been adjudicated.  The Board is satisfied that the 
RO has complied with the Remand directives and that no 
further development is warranted in this case.  The veteran 
did not appear for his hearing on May 20, 1999.


FINDINGS OF FACT

1.  Medical evidence of a nexus between post-service hearing 
loss and the veteran's period of service has not been 
submitted.

2.  Medical evidence of a nexus between post-service heart 
disorder and the veteran's period of service has not been 
submitted.
3.  The RO denied the veteran's claim of entitlement to 
service connection for a lung disorder in a January 1990 
rating decision; no appeal was perfected therefrom.

4.  Evidence the veteran has submitted since the RO's January 
1990 rating decision consists of the veteran's personal 
statements, a January 1991 x-ray study; a November 1991 VA 
medical certificate; a December 1993 VA medical certificate; 
May 1987 to March 1997 VA outpatient treatment records; March 
1993 to March 1994 private laboratory results; and 1993 to 
1996 private treatment records.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a heart disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Evidence received since the RO's January 1990 rating 
decision denying service connection for a lung disorder is 
not new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records are of record and are 
silent for any complaints, findings, or diagnoses related to 
the veteran's service connection claims.  Post-service 
records include a May 1983 discharge summary and private 
medical report related to diagnoses of coronary artery 
occlusion with coronary insufficiency.  
Also of record is a VA operation report dated in May 1987 for 
severe coronary artery disease with preinfarction angina.  In 
a recitation of his medical history, the veteran reported a 
long history of coronary artery disease.  The pertinent 
diagnoses upon discharge from the hospital were unstable 
angina secondary to coronary artery disease and arrhythmias.   
The claims folder contains multiple medical records dated 
after 1987 reporting cardiovascular pathology.

On a VA examination report dated in September 1946, ordinary 
conversation on the right was heard at 15 feet; on the left, 
it was heard at 10 feet.  A March 1990 audiology report 
discloses subjective complaints that the veteran's hearing 
decreased since his open-heart surgery in 1987.  Diagnostic 
impression rendered at that time was moderate sensorineural 
hearing loss.  VA clinical notes from April 1990 to November 
1990 reveal treatment related to chest congestion, cough, and 
shortness of breath.  A VA emergency room report and VA 
medical certificate dated in April 1990 reveal complaints of 
chest pain and shortness of breath, dizziness and sweating.  

A January 1991 private chest x-ray study disclosed previous 
cardiac surgery and no active chest pathology.  A VA medical 
certificate dated in November 1991 recites a history of 
coronary artery disease, congestive heart failure, and 
surgery.  

Private treatment records dated in April 1993 related to the 
veteran's heart disorder reveal an impression of some 
diaphragm attenuation of the inferior wall, no sizable areas 
of ischemia demonstrated, and no fixed defects demonstrated 
to suggest sizable prior myocardial infarcts.  A private 
medical x-ray study dated in March 1994 disclosed post-
cardiac surgical change with the presence of median 
sternotomy wire sutures.  A computerized axial tomography of 
the chest was also performed.  Noted were calcified lymph 
nodes in the aortopulmonary window. 

A physician's recommendation for hearing aids dated May 1993 
reveals the veteran's reported history of hearing loss since 
1987.

A July 1996 private cardiac catheterization report revealed 
impressions of 100 percent LAD, patent circumflex, and 100 
percent right coronary artery.  The physician indicated 
severe congestive heart failure and angina pectoris.  

During the veteran's personal hearing held in January 1995, 
the veteran testified that his heart condition developed 
directly due to stress he experienced while in service.  
Transcript (T.) at 1.  Further, the veteran claims that his 
hearing disorder resulted from his heart disorder because he 
did not have any hearing loss prior to his surgery.  (T.) at 
2.  The veteran stated that he underwent heart surgery in 
1987 and that three years prior to that time, he had begun 
experiencing symptoms.  (T.) at 3.  The veteran further 
testified that he had several heart attacks sometime in 1982 
and 1983.  (T.) at 3.  Also, the veteran again stated that he 
experienced a lot of stress during service that contributed 
to his heart disorder.  (T.) at 4.  The veteran also 
testified that he was treated in service for pneumonia and 
chronic obstructive pulmonary disease that led to his heart 
disorder.  (T.) at 4, 5.  The veteran also stated that he was 
treated at the VA Wadsworth Center for hearing loss and was 
recommended to wear hearing aids.  (T.) at 5, 6.  

Analysis

The issues before the Board are whether the veteran is 
entitled to service connection for a heart disorder and 
hearing loss and whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a lung disorder.  These issues will be 
addressed separately below.  

Service connection claims

As an initial matter, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection may also be allowed on a presumptive basis for 
sensorineural hearing loss, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Entitlement to service connection for hearing impairment is 
subject to other requirements under 38 C.F.R. § 3.385 (1998).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, under VA law, service connection may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent.  38 C.F.R. § 3.385.

However, prior to a review on the merits, the veteran must 
establish a well-grounded claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that there are 
three basic evidentiary requirements to establish a well 
grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In the present case, the Board has determined that the 
veteran has not met his burden to establish a well-grounded 
claim.  Overall, the veteran in this case has failed to 
present competent evidence of a medical link between service 
and the disabilities at issue.  The veteran's service medical 
records contain no notations, complaints, or findings related 
to a heart disorder or to hearing loss.  As relates to the 
veteran's heart problems, the Board notes that pertinent 
evidence of record first appears nearly forty years after 
service.  Significantly, a May 1983 hospital discharge 
summary discloses that the veteran underwent surgery for 
coronary insufficiency.  In a medical record dated in May 
1987, the veteran reported a long history of heart disease, 
but did not indicate a specific time frame.  Again, in 
subsequent medical records, the examiner recites a history of 
pathology related to cardiac disorders; however, there are no 
clinical data to relate the veteran's heart conditions to his 
period of service.

The Board notes that this veteran has not submitted evidence 
that he is medically skilled or trained so as to render a 
medical opinion competent.  Thus, his lay statements that his 
heart disorder directly relates to periods of stress or other 
disorders he endured in service are not competent medical 
opinions and are insufficient for the purpose of establishing 
a well-grounded claim.   Thus, given that the veteran has not 
provided medical opinions and clinical data to substantiate 
his assertions that his heart disorder stems from the stress 
he experienced in service, he fails to establish a well-
grounded claim. 

Furthermore, with respect to the veteran's hearing loss, 
again, the veteran has failed to present competent evidence 
of a causal link between post-service hearing loss and his 
period of service.  The veteran's service medical records are 
silent for any notations, complaints, or findings related to 
hearing loss.  Moreover, the first unequivocal evidence of 
hearing loss appears in the March 1990 audiology report in 
which the veteran complained of hearing problems after his 
open-heart surgery in 1987.  The significance of the VA 
findings in September 1946 is unclear in the absence of a 
diagnosis of a hearing loss.  Moreover, this examination 
occurred well after the end of the presumptive period.  Also, 
in 1993, when the veteran was recommended to wear hearing 
aids, he reported a history of hearing loss since 1987.  
During his hearing in January 1995, the veteran claims that 
his hearing disorder resulted from his heart disorder, basing 
his assertions on the fact that prior to surgery, he had not 
experienced any hearing loss.

In general, the veteran must put forth competent medical 
evidence to substantiate that his hearing loss is due to 
service.  Such a relationship requires medical opinion; there 
is no evidence of record to support that the veteran himself 
is medically qualified to render such opinions.  Secondly, 
there is no evidence to support that his hearing loss began 
in service or within the presumptive period.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In fact, the veteran does not contend that his hearing loss 
began in service or at any point close thereafter.  In order 
for the veteran to be entitled to service connection for his 
hearing loss on the basis of another disability, he would 
need to present competent evidence that such disability is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Board 
emphasizes that the veteran is not service-connected for any 
disability; thus, his allegations that his hearing loss is 
the result of his heart disorder are unfounded, and as such, 
his claim fails.

New and material evidence

The Board notes that in cases where a claim previously has 
been disallowed, that claim shall be reopened based upon 
presentation of new and material evidence.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. §§ 3.156.   New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Unless the Board finds that 
the veteran has submitted new and material evidence, it does 
not have jurisdiction to reopen a previously adjudicated 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  When a veteran seeks to reopen a final claim, the 
Board must review all of the evidence of record before it can 
determine whether the claim should be reopened and 
readjudicated.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
see also Glynn v. Brown, 6 Vet. App. 523 (1994).  

At the outset, the Board notes that in this veteran's case, 
no new and material evidence has been submitted so as to 
permit a reopening of the veteran's claim of entitlement to 
service connection for a lung disorder.  

As stated above, the veteran's service connection claim for a 
lung disorder was denied in January 1991 for lack of evidence 
that the veteran's post-service lung disability is 
etiologically related to his period of military service.  The 
evidence of record before the RO at that time consisted of 
the veteran's service medical records that were silent for 
any pertinent findings or notations.  Other than vague 
complaints of chest pain and findings related to disorders 
not for consideration herein, the service records are devoid 
of relevant clinical data.  Also considered in the 1990 
rating were 1990 VA outpatient records that essentially 
relate to treatment for pulmonary problems, including chronic 
obstructive pulmonary disease and bronchitis.   

Subsequent to the 1990 rating decision, the veteran in this 
case has not presented any new evidence that bears directly 
and substantially on the determinative issue.  In this 
regard, the evidence submitted by the veteran is insufficient 
to reopen his claim of entitlement to service connection for 
a lung disorder 38 C.F.R. § 3.156(a).  However, the Board 
acknowledges that since the January 1990 rating decision, the 
veteran has submitted additional evidence in support of his 
claim.  Specifically, the veteran provided results from a x-
ray study conducted in January 1991 that essentially showed 
no chest pathology.  Further, he submitted VA treatment 
records extending from 1987 to 1997 primarily related to 
treatment for coronary artery disease.  The Board notes that 
in those records, chronic obstructive pulmonary disorder is 
referred to by history.  The veteran also provided evidence 
of private medical treatment from 1993 to 1996, records of 
which primarily relate to treatment of the veteran's heart 
disorder.  Thus, in this regard, the veteran submitted new 
material to the record, that is, material not previously 
before the RO at the time of the 1990 rating decision.  
Overall, however, the evidence submitted by the veteran is 
cumulative in nature and serves only to confirm treatment for 
current chronic pulmonary disease.  However, the evidence is 
not new and material for the purpose of reopening his service 
connection claim because it does not link or associate 
current lung pathology to service by competent evidence.

In addition to the above medical evidence submitted since the 
VA's decision in January 1990, the veteran provided personal 
statements.  Significantly, the veteran asserts that he was 
misdiagnosed during service and that his lung disorder is, in 
fact, related to his period of service.  Such an assertion 
requires competent medical evidence.   

ORDER

Entitlement to service connection for a heart disorder and 
hearing loss is denied.

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a lung disorder.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

